                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

WILLIAM B. LEONARD,                         )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )   CIVIL ACTION NO. 3:18-CV-985-WHA
                                            )                  [WO]
RUSSELL COUNTY SHERIFF                      )
OFFICE, et al.,                             )
                                            )
       Defendants.                          )


                                           ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

November 29, 2018. Doc. 5. There being no timely objections filed to the Recommendation, and

after a review of the file, the Recommendation is ADOPTED, and it is hereby ORDERED that:

       1. Plaintiff’s § 1983 claims against Defendant Russell County Sheriff’s Office are

DISMISSED with prejudice prior to service of process under 28 U.S.C. § 1915(e)(2)(B)(i);

       2. Defendant Russell County Sheriff’s Office is TERMINATED as a party to this

complaint.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendant Russell County Sheriff’s Office pursuant to Rule 58 of the Federal Rules

of Civil Procedure.

       This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.
Done, this 19th day of December 2018.


                              /s/ W. Harold Albritton
                            W. HAROLD ALBRITTON
                            SENIOR UNITED STATES DISTRICT JUDGE
